Citation Nr: 1440658	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  07-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1951 to October 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for tinnitus, among other things.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in December 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2007.

In January 2009, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In August 2009 and June 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  Most recently, after accomplishing further action to the extent possible, the AMC continued to deny the claim (as reflected in a July 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In May 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claim.  While the VBMS file does not currently contain any documents, the documents in Virtual VA are either duplicative of the ones in the paper file, or irrelevant to the claim on appeal, except for a copy of an August 2014 Informal Hearing Presentation (IHP).


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim have been accomplished.

2.  Although the Veteran likely had significant in-service noise exposure, tinnitus was not documented during service, and competent, persuasive evidence does not establish that the Veteran has recurrent or persistent tinnitus continuing since and/or as a result of service, to include as associated with noise exposure therein.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2004 letter.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the February 2011 and July 2014 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter  notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of service and VA, as well as, private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  Failure to report for VA examinations is governed by 38 C.F.R. § 3.655 (2013), which instructs that when a claimant with an original claim for service connection fails to report for a scheduled VA examination, that claim will be decided based on the evidence of record.  Id.  Accordingly, this claim will be adjudicated without the benefit of VA examination findings which would have greatly assisted in obtaining an accurate and correct picture of the Veteran's claimed tinnitus and its relationship to service.  As regards the January 2009 Board hearing, the  Veteran was provided an opportunity to orally set forth his contentions.   In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that the record reflects compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the Board hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the current symptoms of his tinnitus, and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional, existing evidence, as indicated, following the hearing, the Board sought further development of the claim on two subsequent occasions.  Under these circumstances, nothing gave rise to the possibility that existing evidence had been overlooked with regard to the Veteran's claim.

As noted, the Board remanded the case to the AOJ-most recently, in June 2011-to afford the Veteran an examination in relation to his tinnitus claim.  In accordance with the Board's directives, the AMC arranged for the Veteran to undergo VA audiology examination.  The Veteran was notified of the time and place of this examination in a September 2013 letter.  However, the record reflects that the Veteran failed to report for the examination.  No good cause for his failure to report has been presented, nor has he or his representative requested a rescheduling of the examination.  Under these circumstances-and, as discussed in more detail, below-the Board finds that the AOJ has substantially complied with the June 2011 remand directives, to the extent possible, and that no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been considered and satisfied.  the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, such as organic disease of the nervous system, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for organic disease of the nervous system even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) . 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a) . See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

At the outset, the Board notes that, because the Veteran served in Korea during the war, and has asserted exposure to cannon and machine gun fire, it is likely that the Veteran had significant in-service noise exposure; the AOJ conceded as much in awarding service connection for hearing loss.  Despite this, however, the available evidence simply does not support a finding that the Veteran suffers from recurrent or persistent tinnitus experienced since, and/or as a result of, his service.

The Veteran's STRs, to include reports his induction and separation examinations, are silent as to any complaint, finding , or diagnosis of tinnitus.  A December 2008 private treatment note from Kaiser Permanente documents tinnitus on the left ear with the use of hearing aid.  

During his January 2009 Board hearing, the Veteran stated that he served as a chemical engineer in Korea while he was in service.  He indicated that while in service, he was exposed to loud noises of the cannons and machine gun fire.  He also added that his primary job was to use a very loud generator to create gas in order to put up a screen like a cloud which would prevent the enemy from seeing the movement of the troops.  He said that this chemical smoke generator continuously made loud noises, and that he did not use hearing protection.  See Hearing Transcript, p. 6. 

When asked about the ringing in his ears, the Veteran responded "no," and said "it's just the inability to hear, ...."  When asked again, he stated that the ringing came with the hearing aids, and that he did not have ringing when he was  not wearing the hearing aids.  See Transcript, at 9. 

A February 2009 VA audiology note from Gardena VA Medical Center (VAMC) documents that the Veteran uses self-purchased hearing aids issued in 2007.  During the examination, the Veteran denied experiencing tinnitus.  

During a November 2009 VA audiology examination, the Veteran was diagnosed with bilateral sensorineural hearing loss; however,  he did not then complain of  tinnitus.  In an addendum opinion in April 2010, the examiner stated that the Veteran's hearing loss was as likely as not related to his military service.  Because there was no complaint or diagnosis of tinnitus, no opinion with regard to tinnitus was provided.

Because the evidence with regard to the nature and etiology of  the Veteran's claimed tinnitus was equivocal, the Board remanded this matter  in June 2011 to afford the Veteran an appropriate VA examination to obtain information as to  whether the Veteran actually has tinnitus, and if so, whether it is medically-related to service.  Pursuant to the remand, the AOJ arranged for the Veteran to undergo VA examination for his tinnitus in September 2013.  However, the Veteran failed to report for the examination, and no good cause for his failure to report has been asserted.  In an August 2014 IHP, the Veteran's representative acknowledged the Veteran's failure to attend his scheduled examination, but did not provide an explanation as to why the Veteran failed to attend the examination, nor did he request rescheduling of the examination.

The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1989).  The failure to report for a VA examination, without good cause, is governed by the provisions of 38 C.F.R. § 3.655 (2013), which instructs that, when a claimant fails to report for a scheduled VA examination in connection with an original claim for service connection, the claim will be decided on the basis of the evidence of record.  Id.  Unfortunately, in this case, the available evidence of record simply does not support a finding that the Veteran suffers from recurrent or persistent tinnitus as a result of his apparent significant in-service noise exposure.  Rather, the record-to include the Veteran's own assertions-suggest that the  Veteran's complaint of tinnitus may well be a  byproduct of the use of his hearing aide s, not his exposure to loud noises in service, and that he does not have tinnitus when he is not using his hearing aids.  In this regard, the VA examination report and the outpatient treatment records document no complaints of tinnitus, and the  private records only document  tinnitus in the left ear with the use of hearing aids. 

The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465 -470 (1994).   Notably, tinnitus (or, ringing in the ears) is a rare  type of disability which the Veteran is competent to establish  on the basis of his own assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002)).  Moreover, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  Id; see also . Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although tinnitus is not a chronic disease listed at 38 C.F.R. § 3.303(a) and is not subject to presumptive service connection, given the nature of the disability, the Board may still consider whether lay assertions of continuity of symptoms of ringing in the ears persuasively support the claim.  In this case, however, the existing evidence reflects that the Veteran has not actually asserted experiencing tinnitus except with use of his hearing aids, and then only in the left ear. 

The Board again emphasizes that the scheduled VA examination was sought to obtain important information clarifying the nature and extent of the Veteran's tinnitus-and that the examination may well have yielded information favorable to the Veteran's claim.   However, by failing, without good cause, to report to such examination, the Veteran missed an opportunity for VA to assist him in the developing  potentially supportive evidence.  Without such evidence, given the current record, service connection cannot be established.  

For all of the foregoing reasons, the Board finds that the claim for service connection for tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


